                                                            United States District Court
                                                            Central District of California
                                                                                                                                                    JS-3

  U~IT'FD STATES OF' AMERICA vs.                                                 Docket Yo.             L.A18CR114-(A1-PSG

  Defendant              Vincent Cash                                            Social Security No. 1       8     5     3
  akas: N%A                                                                      (Last 4 digits)




                                                                                                                        MONTH       DAY     YEAR
              In the presence of the attorney for the go~~ernment, the defendant appeared in person on this date.            09      09      2019


  COtiNSEL                                                                      .i. David Nick
                                                                                (Name of Counsel)

     PLEA               ~ GliILTY,and the court being satisiicd that there is a facCual Uasis for the plea.~         NOLO    ~X              1\'OT
                                                                                                                  CONTENDERE                GUILTY"
   FIND[iVG              There beine a finding/~ erdict of GUILTY,defendant has been convicted as charged of the offenses) of:

                        Possession with intent to distribute cocaine, in violation. of Title 21 U.S.C. §841(x), 841(b)(1)(B)(ii), as charged in Count
                        1 of the First Superseding Indictment.

 JUDGMENT               'Tlie Court asked whether there was any ►•eason ~rhy _judgment should not be pronounced. Because no sufficient cause to the
 AND PR(~B!             contrar} ~~ as shown, or appeared to the Court, the Court adjudged the defendant guiIty as charged and convicted and ordered that:
   COiV1M               Pursuant to the Sentencing Ret<~rm Act of 1984, it is the judgment of'the Court that the defendant is hereby committed to the
   ORDER                custody ol'thc Bureau oFPrisons to be imprisoned t~~r a term of~: 78 months.
It is ordered that the defendant shall pay to the Clnited States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Iiunate Financial Responsibility Program.

Pursuant to Guideline ~ SE1.2(a), all tines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release t'rom imprisonment, the defendant shall be placed on supervised release for a term of four
years under the following terms and conditions:
1. The defendant shall comply with. the rules and regulations of the United States Probation &Pretrial
 Services Office and General Order l 8-10.

2. T'he defendant shall not commit anv violation. of local. state. or federal law or ordinance.

3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
 submit to one drub test within l 5 days of placement on probation and at least two periodic drug tests
 thereafter, not to exceed eight tests per month, as directed by the Probation Officer. The defendant sha11
 also refrain from the use of alcohol. and shall submit to breathalyzer testing, not to exceed eight (8) tests
per month, to determine if the defendant has consumed. alcohol.

4. Haring the period of community supervision, the defendant shall pay the special assessment in.
 accordance with this judgment's orders ~ertainin~ to suc11 pavmeut
C'K-104 (~vpd l0i1 Sl                                 JUD(::~1E:V"C & NROR~7:'IOiV!['Oh11IITh1ENI' URD~K                                        Page l vi ~4
 liStA vs.             CASH, Vincent                                         UO~~'~t NO•~     2:18CR00114 (A)-1

     The defendant shall comply wiih the immigration rules and regulations of the United States, and
it deported from this country, either voluntarily or involuntarily, not reenter the United States
illegally. The defendant is not required to report to the Probation &Pretrial Services Office while
residing outside of the United States; however, within 72 hours of release from any custody or any
reentry to the United States during the period ofCourt-ordered supervision, the defendant shall report
for instructions to the United States Probation Offce located at: `the United States Court House, 312
North Spring Street, Room 600, Los Angeles, California 90012.

r>. The defendant shall submit his or her person; property, house, residence, vehicle, papers.
computers [as defined in 18 U.S.C. ~ 1030(e)(1)], cell phones, other electronic communications or
data storage devices or media, office, or other areas under the defendant's control, to a search
conducted by a United States Probation Officer or. law enforcement officer. Failure to submit to a
search may be grounds for revocation.. The defendant shalt wani any other occupants that the
premises may be subject to searches pursuant to this condition. Any search pursuant to this condition
will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
defendant 11as violated a condition of his supen~ision and that the areas to be searched. contain
evidence of this violation.

      The de- Pendant shall cooperate in the collection of a DNA sample from. the defendant.
Based on the Government's motion, all remaining counts gas ti~-e11 as the underlying Indictment are
ordered dismissed.
The Court Recommends that the defendant he referred to the ARDAP program.
The Court Recommends that the defendant be designated to the Miami facility.
'
1he defendant is advised ofthe right to appeal.


 In addition to the special conditions oY'supen~ision imposed above, it is hereby ordered that the Standard Conditions of Probation and.
 Supervised Release ~~-ithin this judgment he imposed. The Court may change the conditions oPsupervision, reduce or extend the period of
 supervision, and a[ any time during the supervision. period or ~~ithin the mahimum period permitted b}~ law, may issue a warrant and revoke
 supervision for a violation occurring during the super~~ision period.




                  9 ~ ~s
             Date                                                  il. S. District   ge/M istrate Judge

 It is ordered thlt the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the L.S. Marshal or other qualified officer.



                                                                   ('lerk. U.S. District Court
             09/10/19
             09;09/2019                                      By     Kobi Uickcrson for R~'H
              Filed Datc                                           Deputy Clerk


  "l~he defendant must compl;~ with the standard conditions that have been adopted by this court (set forth below).
                              STANDARD CONDfTIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is nn probation or supervised release pursuant to this judgment:
CR-104 (~;-pd 10%IS)                            Jl.!DC!11EN7'& PROBA'PION/COM1i111'I'b1ENT ORDER                                      Page 2 of4
  USA vs.          C;~SI I, Vincent                                                     Docket No.:        2:18CR00114(A)-1


  1.   "[lie defendant must not commit another federal. state, or local          9.     "the del'eudant must not knowingly associate ~+ith any persons engaged
       crime_                                                                           in criminal activity and must not l:no~vingly~ associate with. any person
 2.    he defendant must report to the probation ottice in the federal                  com~ic[ed ofa felony un less granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                officer.'Phis condition will not apply to intimate family members, unless
       sentence of probation or release Gom imprisonment, unless                        the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                     that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by               rehabilitation;
       the court or probation officer;                                           10.    The defendant must refrain from eccessive use of alcohol and must not
 4.    T'he defendant must not knowingly leave the judicial district                    purchase. possess, use, distribute, or adminisY€r any narcotic or other
       ~~~ithout first receiving the permission of the court or nrohation               controlled substance, or any paraphernalia related to such substances,
       officer:                                                                         except as prescribed by a physician;
 5.    "the defendant must answer truthfully the inquiries oFthe probation       1 1.   The defendant must notify the probation officer ~~~ithin 72 hours of being
       officer, unless legitimately asserting his or her 1'ifih Amendment               arrested or questioned by a law enforcement officer;
       right lgainst self-incriminition as to ne~v criminal ccniducl;            12.    For felony cases, Uie defendant must not possess a firearm,ammunition.
 6.    The defendant must reside at a location approved ba the probation                destructive device, or any other dangerous ~s~eapon;
       offcer ~uul must notify the probation officer at least 1 U days before    13.    'Che defendant must not act or enter into <ury agreement with a la~~~
       any anticipated change or within 72 hours of an unanticipated                    enforcement agency- to act as an informant ar source without the
       change in residence or persons living in delendtmt's residence;                  permission ofthe court;
 7.    "i'he defendant must perniit the probation officer to contact him or      14.    As directed by the probation officer, the defendant must notify specific
       Uer at any time at home or elsewhere and must permit confiscation                persons and organizations o1'specific risks posed by the defendant to
       of'any contraba~ld prohibited by lay+ or the terms ofsupervision and             those persons and organizations and must permit the probation officer to
       observed in plain vie~~~ by the probation oY'flcer;                              confirm the defend~~t's compliance with such requirement and to make
 8.    'The defendant must work at a lawful occupation unless excused b~                such notifications;
       the probation officer fnr schooling. training, or other acceptable        15.    The defendairt nmst follow the instructions of the probation officer to
       reasons and must notify- the probation officer at least ten days                  implement the orders of the court, afford adequate deterrence from
       before any chaztge iu employment or ~~ithin 72 hours of azi                      criminal conduct, protect the public from further crimes of the
       ~manticipated change;                                                            defendant; <md provide the defendant with needed educational or
                                                                                        ~rocatioual training, medical caze, or other correctional treatment in the
                                                                                        most effective manner.




CR-104 ~~~pd ]0%J 8)                                  JL'ULM1IEN"1'& NROB:1"I'ION/CUb1;111"1'MF,N'I' ORDER                                              Page 3 of4
  USA vs.             ~~~~~; V incent                                              Docket Nn.:           2:18CROOl14(A)-1


              The defendant must also oomph- ~~~ith the following special conditions (set forth below).


            S'I'A7'UT'URY PR(?V[SIONS PERTAINfNG TO PAY~TF:NT AND COLLECTION OF FINANCIAL SANCTIONS

           7'he defendant must pay interest on a fine car restitution of more than $2,500. unless the court waives interest or unless the fine or
 restitution is paid in full before the tiftcenth (15th) day after the date cif the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinyuenc~- under (R L!.S.C. § 3612(8). Interest and penalties pertaining to restitution, l~o~mever, are not applicable
 for offenses completed before April 24, 1996.

          if all or any portion of a fine or restitution ordered remains unpaid after the termination of super~~ision, the defendant must pay the
 b~lancc as dimcted by the United States Attorney's Office. 1R tf.S.C.~~' 3613.

         The defendant must ncitify the United States Attorney ~i'ithin thirty (30) da;-s of~ any chance in the defendant's mailing address or
 residence address until all lines, restitution. costs, and special assessments are paid in full 18 U.S.C. § 3612(b)(l)(f~).

          "Lhe defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 def'endant's economic circumstances that might affect the defendant's ability to pay a fnc or reslitution, as required by 18 U.S.C. S 366~(k).
 "The Court may also accept such notification from the government or the victim, and may,nn its o~vn motion or that of'a part; or the victim, adjust
 the manner of payment of a tine or restitution under 18 li.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 LI.S.C. §
 3563(a)(7).

            Payments will be applic~l in the tollo~~~ing order:

                       1. Special assessments under ]A U.S.C. ~ 30.13;
                       2. Restitution, in this sequence (under 18 lf.S.C. ~~' ?664(i), all non-federal victims must be paid before the United
                         States is paid):
                                ion-federal victims (individual and corporate),
                                Providers of compensation to non-Federal victims.
                                 The United States as victim;
                       3. Fine:
                       a. Community restitution, under 18 U.S.C. § 3663(c); and.
                       ~. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3)an accurate financial statement. ~r~ith
 supporting documentation as to all assets, income and expenses oFtl~e defendant. ]n addition, the defendant must not apply for any loan or open
 any line oi'credit ~iithout prior approval ol'thc Probation Officer.

         "I'he defendant must maintain one personal checking account A II ofde:fendant's income,"monetary gains,"or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must he disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or othenvisc convey any asset with a fair market value in excess of $500 ~r~ithout
 appro~ral of the Probation Officer ~mtil all financial obligations imposed by the Court have been satisfied in full.

                                  These conditions are in addition to any other conditions imposed by this judgment.




CR-104(~~pd 10,'18)                                 Jl.'DC;11EN'T.Sc YROB~c1170N/('QMDIITMENT ORDER                                             Page 4 of4
                                                                           RETLiRN

 1 have executed the within .ludgmeut and Commitment as follows
 Defendant delivered on                                                                            to
 I.)efenilant noted on appeal nn
  Defendant released on
  A~landate issued un
 Defendant's arpeal determined nn
 Defendant delivered on                                                                            to
       at
       the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                           United States Marshal


                                                                    ray.
             nate                                                          Deput •Marshal




                                                                        CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my c~ftice, and in my
 legal custody.

                                                                           Clerk, U.S. District Court


                                                                    E3v
             Piled Date                                                    Deputy Clerk




                                                     FOR LJ.S. PROBATION OFFICE i;SE ONLY


Upon a finding of violation of probation or supen ised release, I understand that the court may(l)revoke supen~ision,(2)extend the term of
supervision, ancL'or(3) modify the cun~titions of supervision,

          "C'hese conditions ha~~e been read to me. I fully understand the conditions and have been. provided a copy of them.


         (Signed)
                 Defendant                                                                Date




                       lJ. S. Probation OYficer/Designated ~~%fitness                     Date




CR-104 (~a-pd 10/18)                                 JUDG M1iF:N"1' s'ir PI20B:1TIO V/C'OMD91'1'ME1~T ORDER                                  Page 5 of4
